DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Claims 4-19 in the reply filed on 10/28/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 7-11, 13-14 and 16-19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichols et al. (US 8,490,408 B2) hereinafter Nichols.
Regarding claim 4, Nichols teaches a method of manufacturing a shroud (11) for an impeller (I), the shroud extending circumferentially around a central axis (Fig. 1) and 
creating an inner cut (22) circumferentially extending about the central axis, the inner cut defining an inner cut outline and extending from the inner face toward the outer face (Fig. 6, Col. 2, line 61-Col. 3 line 2);
creating an outer cut defining an outer cut outline and extending from the outer face toward the inner face (Nichols annotated FIG. 6 below);
wherein creating the inner cut and the outer cut includes overlapping the inner and outer cut outlines at least at one circumferential location relative to the central axis such that at the at least one circumferential location, a tip portion of the inner cut outline is enclosed by the outer cut outline (Nichols annotated FIG. 6 below).

    PNG
    media_image1.png
    440
    745
    media_image1.png
    Greyscale


Regarding claim 7, Nichols teaches all the claimed limitations as stated above in claim 4. Nichols further teaches creating the inner cut before creating the outer cut (Col. 2, line 61-Col. 3 line 2).
Regarding claim 8, Nichols teaches all the claimed limitations as stated above in claim 4. Nichols further teaches wherein the tip section of the inner cut outline includes fillets (Nichols annotated FIG. 6 above)
Regarding claim 9, Nichols teaches all the claimed limitations as stated above in claim 4. Nichols further teaches wherein creating the inner cut includes creating the inner cut extending circumferentially all around the axis (Fig. 6).
Regarding claim 10, Nichols teaches all the claimed limitations as stated above in claim 4. Nichols further teaches creating the outer cut includes creating the outer cut extending along a portion of a circumference of the shroud (Fig. 6), overlapping the inner cut and the outer cut outlines includes overlapping the inner and outer cut outlines along the portion of the circumference (Fig. 6).
Regarding claim 11, Nichols teaches all the claimed limitations as stated above in claim 4. Nichols further teaches wherein creating the inner cut includes creating the inner cut extending toward the central axis from the inner face (Fig. 6).
Regarding claim 13
Regarding claim 14, Nichols teaches a method of manufacturing a shroud (11) for an impeller (I), the shroud extending circumferentially around a central axis (Fig. 1) and defining an inner face oriented toward the central axis and an opposed outer face (Nichols annotated FIG. 6 below), the method comprising:
creating an inner cut (22) circumferentially extending about the central axis, the inner cut defining an inner cut outline and extending from the inner face toward the outer face (Fig. 6, Col. 2, line 61-Col. 3 line 2);
creating an outer cut defining an outer cut outline and extending from the outer face toward the inner face (Nichols annotated FIG. 6 below);
wherein creating the inner cut and the outer cut includes overlapping the inner and outer cut outlines at least at one circumferential location relative to the central axis such that at the at least one circumferential location, a tip portion of the inner cut outline is enclosed by the outer cut outline (Nichols annotated FIG. 6 above),
wherein creating the outer cut includes creating an opening through the inner cut by removing the tip section of the inner cut with the outer cut extending from the outer face (Nichols annotated FIG. 6 above, Col. 2, line 61-Col. 3 line 2).
Regarding claim 16, Nichols teaches all the claimed limitations as stated above in claim 14. Nichols further teaches wherein creating the outer cut includes creating a plurality of outer cuts circumferentially distributed about the central axis (Nichols annotated FIG. 6 above) thereby creating bridges (24) between the outer cuts and spanning the inner cut (Fig. 6).
Regarding claim 17, Nichols teaches all the claimed limitations as stated above in claim 14. Nichols further teaches the tip section of the inner cut includes fillets 
Regarding claim 18, Nichols teaches all the claimed limitations as stated above in claim 14. Nichols further teaches wherein creating the inner cut includes creating the inner cut extending toward the central axis from the inner face (Fig. 6).
Regarding claim 19, Nichols teaches all the claimed limitations as stated above in claim 14. Nichols further teaches wherein creating the inner cut includes milling the inner cut with a first milling tool (Col. 2, line 61-Col. 3 line 2) and wherein creating the outer cut includes milling the outer cut with a second milling tool (Col. 2, line 61-Col. 3 line 2) and having a diameter greater than the that of the first milling tool (because the second cut has a larger diameter than the first cut, see Fig. 6).

Allowable Subject Matter
Claims 5-6, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9,803,652 B2; US 4,479,755; US 6,447,241 B2 each discloses a shroud extending around an impeller, the shroud comprising inner and outer cuts.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/           Examiner, Art Unit 3745                                                                                                                                                                                             
/David E Sosnowski/           SPE, Art Unit 3745